 


109 HR 4279 IH: To redesignate the Federal building located at 935 Pennsylvania Avenue Northwest in the District of Columbia as the 
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4279 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Ms. McKinney introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To redesignate the Federal building located at 935 Pennsylvania Avenue Northwest in the District of Columbia as the Frank F. Church Federal Building. 
 
 
1.RedesignationThe Federal building located at 935 Pennsylvania Avenue Northwest in the District of Columbia, commonly known as the J. Edgar Hoover Federal Building, shall be known and designated as the Frank F. Church Federal Building. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Frank F. Church Federal Building.  
 
